Exhibit 10.6

FIRST AMENDMENT TO LOAN AGREEMENT

This First Amendment to Loan Agreement (this “Amendment”) is made as of
September 20, 2013, by and among AMERICAN TOWER CORPORATION, as Borrower (the
“Borrower”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”), and the financial institutions whose names appear as
lenders on the signature page hereof.

WHEREAS, the Borrower and the Administrative Agent are party to that certain
Loan Agreement, dated as of January 31, 2012 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Loan
Agreement”) among the Borrower, the Administrative Agent and the Lenders from
time to time party thereto.

WHEREAS, the Borrower, the Administrative Agent and the Lenders who are
signatories hereto and who constitute Majority Lenders have agreed to amend the
Loan Agreement pursuant to Section 11.11 of the Loan Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereby agree as follows:

1. DEFINED TERMS. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings given to them in the Loan Agreement.

2. AMENDMENT. The Loan Agreement is hereby amended as follows:

(a) Section 1.1 of the Loan Agreement is hereby amended by inserting, after the
definition of “Capitalized Lease Obligation,” the following new definition:

“Cash Equivalents” shall mean ‘cash equivalents’ as defined under and determined
in accordance with generally accepted accounting principles.

(b) Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of “Total Debt” in its entirety and inserting in its place the
following:

“Total Debt” shall mean, for the Borrower and its Subsidiaries on a consolidated
basis as of any date, (a) the sum (without duplication) of (i) the outstanding
principal amount of the Loans as of such date, (ii) the aggregate amount of
Indebtedness plus Attributable Debt of such Persons as of such date, (iii) the
aggregate amount of all Guaranties by such Persons of Indebtedness as of such
date, and (iv) to the extent payable by the Borrower, an amount equal to the
aggregate exposure of the Borrower under any Hedge Agreements permitted pursuant
to Section 7.1 hereof, as calculated on a marked to market basis as of the last
day of the fiscal quarter being tested or the last day of the most recently
completed fiscal quarter, as applicable less (b) the sum of all unrestricted
domestic cash and Cash Equivalents of the Borrower and its Subsidiaries as of
such date.

 

Individual Loan Agreement Amendment Signature Page



--------------------------------------------------------------------------------

(c) Section 7.6 of the Loan Agreement is hereby amended by deleting the text
thereof and inserting in its place the following:

“As of the end of each fiscal quarter, the Borrower shall not permit the ratio
of (a) Total Debt on such calculation date to (b) Adjusted EBITDA, as of the
last day of such fiscal quarter to be greater than (i) from September 30, 2013
to September 30, 2014, 6.50 to 1.00 and (ii) thereafter, 6.00 to 1.00.”

3. BRING-DOWN OF REPRESENTATIONS. The Borrower hereby certifies that, as of the
date of this Amendment, (i) the representations and warranties contained in
Section 4.1 of the Loan Agreement are true and correct in all material respects,
except for those representations and warranties that are qualified by
materiality or Materially Adverse Effect, which shall be true and correct, both
before and after giving effect to this Amendment, and after giving effect to any
updates to information provided to the Lenders in accordance with the terms of
the Loan Agreement except to the extent stated to have been made as of the
Agreement Date, and (ii) no Default exists.

4. EFFECTIVENESS. This Amendment shall become effective upon the Administrative
Agent receiving this Amendment duly executed by the Borrower and the Majority
Lenders.

5. NO OTHER AMENDMENTS. Except as provided herein, each of the other provisions
of the Loan Agreement shall remain in full force and effect.

6. COUNTERPARTS. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telecopier or
electronic transmission shall be effective as delivery of a manually executed
counterpart.

7. GOVERNING LAW. This Amendment shall be construed in accordance with and
governed by the internal laws of the State of New York applicable to agreements
made and to performed in the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed by their duly authorized officers, all as of the day and year
above written.

 

BORROWER:     AMERICAN TOWER CORPORATION     By:  

/s/ THOMAS A. BARTLETT

    Name:   Thomas A. Bartlett     Title:   Executive Vice President, Chief
Financial Officer and Treasurer

 

[Signature Page to First Amendment to Loan Agreement]



--------------------------------------------------------------------------------

LENDERS     JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender    
By:  

/s/ JOHN J. KOWALCZUK

    Name:   John J. Kowalczuk     Title:   Executive Director     TORONTO
DOMINION (TEXAS) LLC     By:  

/s/ DEBI YASIN

    Name:   Debi Yasin     Title:   Authorized Signatory     TORONTO DOMINION
BANK, NEW YORK BRANCH     By:  

/s/ ROBYN ZELLER

    Name:   Robin Zeller     Title:   Vice President     MIZUHO BANK, LTD., as a
Lender     By:  

/s/ RAYMOND VENTURA

    Name:   Raymond Ventura     Title:   Deputy General Manager     CITIBANK,
N.A., as a Lender     By:  

/s/ AQMAR MUNIRA MOHAMMAD MUSADEK

    Name:   Aqmar Munira Mohammad Musadek     Title:   Vice President

 

[Signature Page to First Amendment to Loan Agreement]



--------------------------------------------------------------------------------

    THE ROYAL BANK OF SCOTLAND PLC, as a Lender     By:  

/s/ TYLER J. MCCARTHY

    Name:   Tyler J. McCarthy     Title:   Director     THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.     By:  

/s/ JOSE CARLOS

    Name:   Jose Carlos     Title:   Director    

ROYAL BANK OF CANADA,

as Lender

    By:  

/s/ D.W. SCOTT JOHNSON

    Name:   D.W. Scott Johnson     Title:   Authorized Signatory     CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH,     As a Lender     By:  

/s/ VIPUL DHADDA

    Name:   Vipul Dhadda     Title:   Authorized Signatory     By:  

/s/ MICHAEL SPAIGHT

    Name:   Michael Spaight     Title:   Authorized Signatory

 

[Signature Page to First Amendment to Loan Agreement]



--------------------------------------------------------------------------------

    SOVEREIGN BANK, N.A.     By:  

/s/ WILLIAM MAAG

    Name:   William Maag     Title:   Senior Vice President     MORGAN STANLEY
BANK, N.A., as a Lender     By:  

/s/ SHERRESE CLARKE

    Name:   Sherrese Clarke     Title:   Authorized Signatory     BARCLAYS BANK
PLC     By:  

/s/ NOAM AZACHI

    Name:   Noam Azachi     Title:   Vice President

 

[Signature Page to First Amendment to Loan Agreement]